DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding claim 8
Applicant’s arguments with respect to claim 8 have been considered but are moot in light of new grounds of rejection made below.

Regarding claim 1, Applicant’s amendment overcomes the prior art and claim 1 is allowed.

For above mentioned reasons, the rejection is deemed proper and considered final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2021/0005672; hereinafter Lee) in view of Lee et al (US 2020/0105855; hereinafter Lee_1) and Chu et al (US 2019/0310522; hereinafter Chu).
Regarding claim 8, Figs 16-20 of Lee discloses a method of manufacturing a light emitting device, comprising:
providing a first substrate (110; Fig 19; ¶ [0107]);
disposing a plurality of light emitting elements (ED1/ED2/ED3; Fig 19; ¶ [0120]) on the first substrate (110; Fig 19; ¶ [0107]);
providing a second substrate (310; Fig 19; ¶ [0139]);
disposing an insulating layer (400; Fig 17; ¶ [0117]) on the second substrate (310; Fig 19; ¶ [0139]);
patterning (Figs 16-17) the insulating layer (400; Fig 5; ¶ [0117]) to form a partition wall (410/420; Figs 16-17; ¶ [0160]) defining a plurality of cavities (Fig 17);
filling a light conversion ink (330; Fig 18; ¶ [0213]) in at least a part of one of the plurality of cavities (Fig 18);
the light conversion ink to form a light conversion element (330; Fig 18; ¶ [0213]);
forming a light scattering layer (353; Fig 18; ¶ [0189]) in at least a part of another one of the plurality of cavities (Fig 18); and
assembling (Fig 19; ¶ [0214]) the first substrate (110; Fig 19; ¶ [0107]) and the second substrate (310; Fig 19; ¶ [0139]);
wherein the partition wall (410/420; Figs 16-17; ¶ [0160]) is configured to block the light conversion ink (330; Fig 18; ¶ [0213]) from overflowing (¶ [0159]) in the step of filling the light conversion ink in at least the part of the one of the plurality of cavities; and
a distance (Fig 20) from a surface (bottom surface of 310 facing the first substrate) of the second substrate (310; Fig 19; ¶ [0139]) facing the first substrate (110; Fig 19; ¶ [0107]) to a top point (bottom surface of light conversion element (330)) of a surface of the light conversion element (330; Fig 18; ¶ [0213]) away from the second substrate (310; Fig 19; ¶ [0139]) is equal (Fig 20) to a distance (Fig 20) from the surface (bottom surface of 310 facing the first substrate) of the second substrate (310; Fig 19; ¶ [0139]) facing the first substrate (110; Fig 19; ¶ [0107]) to a top point (bottom surface of light scattering layer (353)) of a surface of the light scattering layer (353; Fig 18; ¶ [0189]) away from the second substrate.
However Lee does not expressly disclose the following:
baking the light conversion ink to form a light conversion element;
a distance from a surface of the second substrate facing the first substrate to a top point of a surface of the light conversion element away from the second substrate is greater than a distance from the surface of the second substrate facing the first substrate to a top point of a surface of the light scattering layer away from the second substrate.
In the same field of endeavor, Lee_1 discloses ink compositions containing color conversion materials are baked (¶ [0056]).
However Lee in view of Lee_1 does not expressly disclose the following:
a distance from a surface of the second substrate facing the first substrate to a top point of a surface of the light conversion element away from the second substrate is greater than a distance from the surface of the second substrate facing the first substrate to a top point of a surface of the light scattering layer away from the second substrate.
In the same field of endeavor, Figs 8-9 of Chu discloses a light conversion element (330R; Fig 8; ¶ [0074]) in one of a cavities (CA1; Fig 8; ¶ [0073]) and a light scattering layer (330B; Fig 8; ¶ [0101]) on a second substrate (210; Fig 8; ¶ [0070]) and a distance from a surface (bottom surface of the substrate (210)) of the second substrate (210; Fig 8; ¶ [0070]) facing a first substrate (110; ¶ [0060]) to a top point of a surface of the light conversion element (330R; Fig 8; ¶ [0074]) away from the second substrate is greater (Fig 9) or equal (Fig 8) than a distance from the surface of the second substrate facing the first substrate to a top point of a surface of the light scattering layer away from the second substrate.
Accordingly it would have been obvious to the person in the ordinary skill in the art before the effective filing date of the invention such that a distance from the top point of the light conversion element is greater than distance from the top point of the light scattering layer in order to form a light condensed pattern such that light provided to the light conversion element can be increased and consequently the light conversion efficiency of the first color conversion layer can be improved (¶ [0131]).

Allowable Subject Matter
Claims 1-7 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “disposing an insulating layer on the plurality of light emitting elements;
patterning the insulating layer to form a partition wall defining a plurality of cavities corresponding to the plurality of light emitting elements;
filling a light conversion ink in at least a part of one of the plurality of cavities; and
baking the light conversion ink;
disposing a protection layer in at least another part of the one of the plurality of cavities; and
forming a light blocking layer in the one of the plurality of cavities, wherein the protection layer is disposed between the light conversion ink and the light blocking layer;
wherein the partition wall is configured to block the light conversion ink from overflowing in the step of filling the light conversion ink in at least the part of the one of the plurality of cavities”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895